ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor and
  Debtor-In-Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 Ιn re:
                                                          Chapter 11
 MARLAINA KOLLER CROES,
                                                          Case No. 20–22239 (RDD)
                                Debtor.


                                NOTICE OF ADJOURNMENT

                 PLEASE TAKE NOTICE, that the following matters, originally scheduled for

April 9, 2020 at 10:00 a.m., have been adjourned to May 15, 2020 at 10:00 a.m. (prevailing

Eastern Time) before the Honorable Robert D. Drain, United States Bankruptcy Judge, in

Courtroom 118 of the United States Bankruptcy Court for the Southern District of New York, 300

Quarropas Street, White Plains, New York 10601:

          (i)     The initial case management conference scheduled by the Court through the Order

                  Scheduling Initial Case Conference [Doc. No. 6] dated February 18, 2020; and

          (ii)    The hearing on the Motion of the United States Trustee for an Order Dismissing

                  this Chapter 11 Case [Doc. No. 15].




                                     [signature page follows]
Dated: New York, New York
       March 31, 2020


                                ROSEN & ASSOCIATES, P.C.
                                Proposed Counsel to the Debtor
                                 and Debtor-In-Possession

                                By:
                                        Paris Gyparakis
                                747 Third Avenue
                                New York, NY 10017-2803
                                (212) 223-1100




                            2
